Citation Nr: 0311323	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for squamous cell 
carcinoma of the tonsil as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to April 1971.  This case is before the Board 
of Veterans Appeals (Board) from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In October 
2002, the veteran testified at a hearing before the 
undersigned sitting at the Winston-Salem RO. 


REMAND

In January 2003, the Board undertook additional development 
on the instant claim under 38 C.F.R. § 19.9(a)(2).  The 
development was completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development of the claim by the Board included obtaining 
medical records from the VA Medical Center in Durham, North 
Carolina.  The recently obtained medical records have not 
been considered by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  


Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:

1.  The RO should review the veteran's 
claims file to ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the April 2002 Statement 
of the Case.  If the claim remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the requisite period of 
time to respond.  

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant unless he is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit in Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, __F.3d__, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


